             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 1 of 17




 1   Dena C. Sharp (State Bar No. 245869)            John E. Schmidtlein (State Bar No. 163520)
     Jordan Elias (State Bar No. 228731)             Benjamin M. Greenblum (pro hac vice pending)
 2   Adam E. Polk (State Bar No. 273000)             WILLIAMS & CONNOLLY LLP
 3   Scott M. Grzenczyk (State Bar No. 279309)       725 Twelfth Street, N.W.
     GIRARD SHARP LLP                                Washington, DC 20005
 4   601 California Street, Suite 1400               Tel: (202) 434-5000
     San Francisco, California 94108                 Fax: (202) 434-5029
 5   Telephone: (415) 981-4800                       jschmidtlein@wc.com
 6   Facsimile: (415) 981-4846
     dsharp@girardsharp.com                          Attorney for Defendants Google LLC and
 7   jelias@girardsharp.com                          Alphabet Inc.
     apolk@girardsharp.com
 8   scottg@girardsharp.com
 9
     Tina Wolfson (SBN 174806)
10   Theodore W. Maya (SBN 223242)
     Christopher E. Stiner (SBN 276033)
11
     Rachel Johnson (SBN 331351)
12   AHDOOT & WOLFSON, PC
     10728 Lindbrook Drive
13   Los Angeles, California 90024
     Telephone: (310) 474-9111
14
     Facsimile: (310) 474-8585
15   twolfson@ahdootwolfson.com
     tmaya@ahdootwolfson.com
16   cstiner@ahdootwolfson.com
17
     Attorneys for Plaintiffs
18
     [Additional Counsel Listed on Signature Page]
19
20                                UNITED STATES DISTRICT COURT
21                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
22
                                                        Case No. 5:20-cv-03556-BLF
23   IN RE GOOGLE DIGITAL ADVERTISING
     ANTITRUST LITIGATION                               JOINT CASE MANAGEMENT
24
                                                        CONFERENCE STATEMENT
25
                                                        Date: September 24, 2020
26                                                      Time: 11:00 a.m.
27                                                      Courtroom: 3 – 5th Floor
                                                        Judge: Hon. Beth L. Freeman
28



                        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                    CASE NO. 5:20-cv-03356-BLF
             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 2 of 17




 1          Plaintiffs Grand Atlas Tours, Surefreight Global LLC dba Prana Pets, Hanson Law Firm,
 2   PC, Michael Devaney, Nicholas Arrieta, and Sara Yberra (“Plaintiffs”) and Defendants Google
 3   LLC and Alphabet Inc. (“Defendants” or “Google”) hereby provide this Joint Case Management
 4   Conference Statement in advance of the Initial Case Management Conference scheduled for
 5   September 24, 2020.
 6          The parties met and conferred on September 14. The parties have different views on how
 7   the case should proceed at this stage.
 8          Plaintiffs are prepared to advance this case, but understand that Google opposes
 9   conducting any discovery during the pendency of its Rule 12 motions. Consistent with Federal
10   Rule of Civil Procedure 1 and this Court’s order setting an initial conference (ECF 18),
11   Plaintiffs have attempted to make progress where possible and are prepared to proceed with the
12   initial conference before this Court. Plaintiffs have also requested that Google identify and
13   produce in this action limited categories of discovery already gathered and produced in response
14   to the government investigations into Google’s anticompetitive conduct in the digital
15   advertising markets. This commonsense approach will allow this matter to progress without
16   unduly burdening Google.
17          Defendants’ position is that it is appropriate for discovery to await resolution of their
18   Rule 12 motion to dismiss, particularly where, as here, there is no operative complaint filed, in
19   view of the Plaintiffs’ request for additional time to file a consolidated amended complaint
20   (“CAC”). Plaintiffs have no basis to compel discovery where they are not yet prepared to
21   identify the boundaries of their allegations; certainly they have not identified “limited categories
22   of discovery.” It is for the same reasons that Defendants proposed continuing the Case
23   Management Conference, to which Plaintiffs would not consent. Defendants respectfully
24   submit that rescheduling the CMC until after Rule 12 motions practice on the forthcoming
25   complaint would be more efficient, as the other issues addressed in a CMC are premature under
26   the circumstances.
27
28

                                                     1
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 3 of 17




 1                 1.      Jurisdiction and Service
 2          Plaintiffs will file a consolidated amended complaint (“CAC”) by September 25, 2020.
 3   Plaintiffs submit that they will allege federal antitrust claims under the Clayton Act, 15 U.S.C.
 4   § 15, and that the Court also will have diversity jurisdiction over this action under the Class
 5   Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because at least one class member is of
 6   diverse citizenship from Defendants, there are more than 100 class members nationally, and the
 7   aggregate amount in controversy exceeds $5,000,000. Plaintiffs further submit that venue is
 8   proper in this judicial district under 28 U.S.C. § 1391 because Google’s principal place of
 9   business is in this district and a substantial part of the conduct giving rise to these claims
10   occurred within this district. Google has been served with the complaints originally filed by
11   Plaintiffs. Defendants do not anticipate contesting subject matter jurisdiction or venue, but will
12   reserve all objections pending review of the CAC.
13                 2.      Facts
14          Plaintiffs’ Statement
15          Plaintiffs placed online advertisements through Google, and allege that Google has
16   illegally acquired and maintained a monopoly in digital advertising markets in violation of
17   state and federal antitrust and unfair competition law. Among other unlawful means of
18   monopolization, Google acquired rivals in the online advertising space, conditioned access to
19   its search-results data and YouTube video advertising platform on the purchase of its separate
20   display advertising services, and ensured that its relevant systems were not compatible with
21   those of its competitors in online advertising. Google used its dominance in online search and
22   search advertising to destroy competition in the separate market for brokering display
23   advertising on other companies’ websites, achieving dominance over the “ad tech stack” of
24   services in the latter market.
25          By consolidating key portions of these display advertising services, Google now
26   brokers the vast majority of transactions on both sides of the display advertising market and
27   steers advertisers to its own display supply platforms. If, for example, an advertiser wants to
28   buy any of the valuable advertising space on YouTube—one of the online platforms Google

                                                       2
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 4 of 17




 1   acquired—it must use Google’s advertising services and cannot use those of any of its rivals.
 2   And, because advertisers would bear significant costs and inefficiencies from using a different
 3   service provider to broker distribution of ads to other online channels, Google effectively
 4   forces advertisers to use its services for all aspects of their online ad campaigns. Likewise,
 5   Google only permits a publisher of digital ads to access its dominant AdWords search platform
 6   and database of search advertisers if the publisher uses Google’s ad server, and in 2018 Google
 7   merged its ad server (DoubleClick for Publishers) with its online ad exchange (AdX) into a
 8   single market-dominating product, Google Ad Manager.
 9           Google also engages in other forms of anticompetitive conduct, such as rigging
10   advertising auctions that it controls to its unfair advantage and concealing information about
11   the performance of advertisements on its online platforms to cement that advantage. And to
12   further consolidate its monopoly, Google also denies interoperability by preventing its
13   advertising service systems from being able to interface with the systems of rival advertising
14   service providers.
15           Google’s coordinated set of monopolistic practices has given it near-complete
16   dominance over digital advertising. As a result, publishers and advertisers have little choice
17   but to use Google’s display advertising services, prices of these services are and have been at
18   supra-competitive levels, and Plaintiffs overpaid for them or otherwise sustained economic
19   loss.
20           Defendants’ Statement
21           Because Plaintiffs have not yet filed a CAC, Defendants’ statement is premised upon
22   the separate complaints filed to date and/or the purported characterizations set forth by
23   Plaintiffs above. Defendants deny that Plaintiffs have adequately pled any legal claims,
24   including but not limited to that (a) Google has illegally monopolized any cognizable antitrust
25   relevant market, (b) Google has engaged in any conduct constituting unlawful exclusionary or
26   anticompetitive conduct that harmed competition in any cognizable antitrust relevant market,
27   (c) Plaintiffs have standing to assert any such claim, and (d) Plaintiffs have adequately pled
28   any injury.

                                                     3
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 5 of 17




 1                 3.      Legal Issues
 2          Based on the claims that Plaintiffs intend on submitting in the CAC, the parties identify
 3   the following disputed points of law. Defendants reserve the right to raise any and all defenses
 4   in response to the CAC filed on or before September 25.
 5          ●      Whether Google violated Section 2 of the Sherman Act, 15 U.S.C. § 2, and/or
 6   the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.;
 7          ●      Whether class certification is appropriate under Federal Rule of Civil Procedure
 8   23(a), (b)(2) and/or (b)(3);
 9          ●      If Google violated state or federal law, the amount of resulting damages, if any,
10   owed the class and the form and content of any appropriate injunctive relief.
11                 4.      Motions
12          No motions have been filed to date, other than Google’s Administrative Motion to
13   Consider Whether Cases Should Be Related (ECF No. 23), which the Court granted (ECF No.
14   24), thereby relating Devaney et al. v. Google LLC et al., No. 5:20-cv-04130-JSC (N.D. Cal.
15   filed June 22, 2020), to Grand Atlas Tours et al. v. Google LLC et al., No. 5:20-cv-03556-BLF
16   (N.D. Cal. filed May 27, 2020).
17          Google anticipates filing a Rule 12 motion in response to the CAC. Plaintiffs intend to
18   move for class certification under Rule 23 of the Federal Rules of Civil Procedure, and
19   Defendants will oppose that motion. If the CAC survives a Rule 12 motion to dismiss,
20   Defendants anticipate they will move for summary judgment on all claims, and will likely file
21   evidentiary motions as well. Plaintiffs may file similar motions.
22                 5.      Amendment of Pleadings
23          In accordance with the Court’s Order entering the parties’ stipulation (ECF No. 18),
24   Plaintiffs will file a consolidated complaint by September 25, 2020. In the event the Court
25   grants any portion of a motion to dismiss filed by Google, Plaintiffs will seek to amend their
26   complaint as appropriate based upon the Court’s ruling. See Fed. R. Civ. P. 15(a)(2).
27   Defendants reserve the right to oppose any such amendment.
28

                                                        4
                                    JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 6 of 17




 1                 6.      Evidence Preservation
 2          The parties have reviewed the Guidelines Relating to the Discovery of Electronically
 3   Stored Information, and have taken reasonable and proportionate steps to preserve evidence
 4   relevant to the issues reasonably evident in this action.
 5                 7.      Disclosures
 6          The parties have not yet exchanged initial disclosures pursuant to Rule 26(a).
 7          Plaintiffs’ Position: Given Google’s opposition to conducting discovery during the
 8   pendency of their Rule 12 motions, Plaintiffs have suggested deferring full discovery or setting
 9   a full schedule for the case until the pleadings are settled, and instead have requested that
10   Google identify and produce in this case limited categories of pre-packaged discovery already
11   gathered and produced in response to one of the many government investigations into Google’s
12   anticompetitive conduct in the digital advertising markets (the same conduct at issue in
13   Plaintiffs’ complaints and forthcoming consolidated complaint). E.g.,
14   https://www.judiciary.senate.gov/meetings/stacking-the-tech-has-google-harmed-competition-
15   in-online-advertising (Senate Judiciary Committee, Subcommittee on Antitrust, Competition
16   Policy, and Consumer Rights); https://www.washingtonpost.com/technology/2020/09/03/doj-
17   google-antitrust/ (United States Department of Justice, Antitrust Division);
18   https://www.texasattorneygeneral.gov/news/releases/attorney-general-paxton-leads-50-
19   attorneys-general-google-multistate-bipartisan-antitrust (Attorneys General of Texas and 49
20   other states); https://ec.europa.eu/commission/presscorner/detail/en/IP_19_1770 (European
21   Commission).
22          Rule 26 does not contemplate any presumptive stay of discovery during the pendency
23   of a Rule 12 motion. See, e.g., Singh v. Google, Inc., No. 16-CV-03734-BLF, 2016 WL
24   10807598 (N.D. Cal. Nov. 4, 2016). While antitrust discovery can be time-consuming and
25   expensive, these considerations do not apply when the defendant is the subject of a parallel
26   government investigation and has already taken the time to gather, screen for privilege,
27   package, and produce responsive documents. Accordingly, courts in this District and others
28   routinely order production in civil cases of documents produced to government authorities

                                                     5
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-cv-03556-BLF
                Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 7 of 17




 1   before the civil pleadings have been resolved. See, e.g., In re Resistors Antitrust Litig., No. 15-
 2   cv-03820-JD (N.D. Cal. Feb. 2, 2016), ECF 112 (ordering that “[a]ll DOJ documents are to be
 3   voluntarily produced to Plaintiffs” prior to resolution of motion to dismiss); In re Optical Disk
 4   Drive Antitrust Litig., No. 10-md-02143-RS (N.D. Cal. 2011), ECF 370, 379 (same); In re
 5   Farm-Raised Salmon & Salmon Prods. Antitrust Litig., No. 1:19-cv-21551-CMA (S.D. Fla.
 6   Apr. 6, 2020), ECF 207 (ordering that “[r]ecords already produced by Defendants to the
 7   Department of Justice and other foreign and domestic government entities will be produced to
 8   Plaintiffs” before motion to dismiss resolved); In re Diiscocyanates Antitrust Litig., No. 2:18-
 9   mc-01001-DWA (W.D. Pa. Jan. 15, 2019), ECF 149 (compelling production of documents
10   previously produced to DOJ based on lack of burden and because “efficiency and economy is
11   best served”).
12          Google relies on In re Lithium Ion Batteries Antitrust Litigation, No. 4:13-md-02420-
13   YGR (N.D. Cal. May 21, 2013), ECF 200, but in that case, Judge Gonzalez Rogers ordered
14   five defendants to produce materials they had already produced to the DOJ, and excluded two
15   groups of defendants from this ruling only because they made a particularized showing of
16   undue burden. Google also seeks to draw a distinction between companies under criminal
17   investigation and companies under civil investigation, but the relevance of that distinction to
18   the questions of need, proportionality, and burden that animate these discovery rulings is
19   unclear.
20          Plaintiffs respectfully suggest that an incremental approach to discovery endorsed by
21   other Judges in this district will focus and streamline later discovery in the case. Plaintiffs have
22   also suggested to Defendants that the parties negotiate standard early case management
23   documents, such as a protective order, an ESI order, and a privilege order. Defendants have
24   declined to identify documents already gathered and produced to government entities and have
25   not provided a position on the exchange and finalization of case management documentation.
26   In line with their proposal for a staged approach to discovery, Plaintiffs are prepared to confer
27   with Defendants concerning an appropriate time to exchange initial disclosures.
28

                                                      6
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 8 of 17




 1          On the afternoon of this filing, Defendants added the statement below that they have
 2   produced more than ten million pages of documents to antitrust regulators. Defendants did not
 3   provide this information during the parties’ September 14 conference, when Plaintiffs asked
 4   Defendants to engage with the discovery process so the parties can work together to limit
 5   burdens from early discovery and ensure that it is appropriately targeted to the facts underlying
 6   Plaintiffs’ claims. Plaintiffs submit that the Court should direct the parties to confer regarding
 7   production of discrete sets of documents that are relevant to the subject matter of the
 8   consolidated complaint, which Plaintiffs will file the day after the initial case management
 9   conference.
10          Defendants’ Position: Plaintiffs filed these actions in the wake of public news
11   reporting of government investigations into various aspects of Defendants’ businesses,
12   including businesses wholly unrelated to the online display advertising referenced in Plaintiffs’
13   initial complaints. Plaintiffs agreed, as memorialized in a stipulation submitted to the Court on
14   August 11, 2020, that they needed additional time to file a single consolidated amended
15   complaint (CAC), and are due to file the CAC on September 25. Defendants therefore have
16   not seen the operative complaint in this litigation.
17          The parties spoke by phone on September 14, 2020. Plaintiffs explained that given the
18   current posture, they did not intend to conduct a full Rule 26(f) conference on each of the
19   standard topics; that they anticipated that the parties would instead make a truncated
20   submission ahead of the CMC; and that the discovery Plaintiffs were interested in discussing
21   was as to some type of “phased” discovery in which Defendants would produce an unspecified
22   set of materials disclosed to government agencies. Defendants responded that they believed
23   that the CMC should be continued until after Plaintiffs filed their CAC and the Court ruled on
24   Defendants’ anticipated Rule 12 motion to dismiss. Defendants further disagreed that such
25   phased discovery would be feasible or appropriate in this circumstance.
26          Defendants likewise submit that initial disclosures should not occur unless and until the
27   Court determines that Plaintiffs have a viable CAC.
28

                                                      7
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 5:20-cv-03556-BLF
                 Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 9 of 17




 1              Defendants oppose Plaintiffs’ request for Defendants to produce all materials disclosed
 2       to government agencies. Plaintiffs have not articulated what discrete set of documents
 3       produced to government agencies pertain to the subject matter of this litigation, including
 4       because Plaintiffs have not yet filed a CAC, nor have Plaintiffs established that any such
 5       discrete set of documents exist that map onto the boundaries of their allegations. Pre-
 6       complaint discovery of documents is unwarranted where, as here, Rule 26’s limitation on the
 7       proper scope of discovery cannot be assessed, because there is no operative complaint. See In
 8       re Flash Memory Antitrust Litig., No. C 07-0086 SBA, 2008 WL 62278 (N.D. Cal. Jan. 4,
 9       2008) (denying plaintiffs’ request for discovery of documents produced to DOJ because
10       “[a]llowing discovery . . . before an operative complaint is filed . . . obviates the[] protections”
11       by the Federal Rules).
12              Plaintiff’s citation to In re Optical Disk Drive Antitrust Litigation does not suggest a
13       different result; there, the court ordered production of documents after the operative complaint
14       was filed and the motion to dismiss briefing was completed. See No. 10-md-02143-RS, ECF
15       No. 239 (Oct. 1, 2010) (operative complaint); ECF No. 358 (Feb. 2, 2011) (all motion to
16       dismiss briefings completed); ECF No. 379 (Apr. 7, 2011) (court-ordered production of
17       documents). Here, by contrast, given that there is not yet an operative complaint, much less
18       Rule 12 briefing thereon, it is not even possible for the Court to take a “preliminary peek” at
19       the Rule 12 briefing to decide whether early discovery is warranted on that basis. See, e.g.,
20       Reveal Chat HoldCo, LLC v. Facebook, Inc., No. 5:20-cv-363, 2020 WL 2843369 (Apr. 10,
21       2020) (staying discovery pending resolution of motion to dismiss).1
22
     1
23       In contrast to this case, Plaintiffs’ citations all involved ongoing criminal proceedings. See In

24   re Resistors Antitrust Litig., No. 15-cv-03820-JD, ECF. No. 109 (N.D. Cal. Jan. 22, 2016)

25   (plaintiff acknowledging ongoing grand jury proceedings); In re Optical Disk Drive Antitrust

26   Litig., No. 10-md-02143-RS, ECF No. 370 (N.D. Cal. Mar. 11, 2011) (intervenor DOJ stating
27   that there is an ongoing grand jury investigation); In re Farm-Raised Salmon & Salmon Prods.
28   Antitrust Litig., No. 1:19-cv-21551-CMA, ECF No. 205 at 2 (S.D. Fla. Apr. 3, 2020) (movant
                                                          8
                                      JOINT CASE MANAGEMENT STATEMENT
                                             Case No. 5:20-cv-03556-BLF
                Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 10 of 17




 1              Particularly given the broad scope of the allegations in the original complaints, a
 2       motion to dismiss, even if only granted in part, would significantly limit the scope of necessary
 3       discovery. Contrary to Plaintiffs’ suggestion, the requested production of documents provided
 4       to government agencies would in fact impose significant burden. By no means have Plaintiffs
 5       identified a “limited” set of documents for production. To date, Defendants have produced
 6       over ten million pages to various governmental or regulatory bodies, the vast majority of which
 7       relate to matters irrelevant to the allegations Plaintiffs have made to date. (Plaintiffs made no
 8       inquiry on the parties’ teleconference as to the volume of documents that would have to be
 9       sifted through, and instead, on the eve of this submission, inserted a series of website
10       descriptions of various investigations into their statement, supra.) It would be extremely time-
11       consuming, burdensome, disproportionate, and costly for Defendants to re-review these
12       documents and determine which are relevant to the CAC. See In re Lithium Ion Batteries
13       Antitrust Litig., No. 13-md-2420, ECF No. 200 (N.D. Cal. May 21, 2013) (staying pre-
14       complaint discovery of documents produced to a grand jury because re-producing such
15       documents would require review of 200,000 pages).2 Compare Singh v. Google, Inc., 2016
16       WL 10807598 (N.D. Cal. Nov. 4, 2016) (“no particular or specific facts” as to discovery
17       burden), supra.
18              Defendants are prepared to brief their 12(b)(6) motion in compliance with the agreed-
19       upon and ordered schedule, and submit that the parties can prepare to conduct discovery in the
20
21
     stating that DOJ had initiated criminal “price-fixing conspiracy” investigation); In re
22
     Diiscocyanates Antitrust Litig., No. 2:18-mc-01001-DWA, ECF No. 140 (W.D. Pa. Dec. 21,
23
     2018) (movant stating that DOJ had begun issuing grand jury subpoenas).
24
     2
25       The defendants who were ordered to produce discovery in Lithium, highlighted in Plaintiffs’

26   statement, were differently situated because they had made no burden argument. See ECF 200
27   at 5 (“The Defendants who do not argue that the document production will be unduly
28   burdensome will have to produce relevant responsive documents.”).
                                                         9
                                     JOINT CASE MANAGEMENT STATEMENT
                                            Case No. 5:20-cv-03556-BLF
            Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 11 of 17




 1   event the motion is denied. See, e.g., Song Fi, Inc. v. Google, Inc., No. C 14-5080, 2016 WL
 2   9185325, at *1 (N.D. Cal. Apr. 27, 2016) (staying discovery pending Court’s determination
 3   whether amended complaint would survive a motion to dismiss). At this stage, however,
 4   where Plaintiffs have not yet settled on an operative complaint, Defendants respectfully submit
 5   that an orderly discovery process can and should follow specification of the factual boundaries
 6   of the litigation in the amended complaint and the Court’s ruling on the viability thereof.
 7                 8.      Discovery
 8          No discovery has occurred to date.
 9          Plaintiffs’ Position: In preparation for the Rule 26(f) conference, Plaintiffs identified
10   the following broad subjects on which discovery may be needed, without limitation, and will
11   provide a more complete list of topics when Google engages with the discovery process:
12           ● Information regarding Google’s business strategies, including potential or actual
13               acquisitions, in relation to competing firms in digital advertising services markets;
14           ● Relevant communications within Google, and between Google and its vendors or
15               competitors, regarding digital advertising services and associated markets and
16               business strategies;
17           ● Information regarding Google’s decisions and actions in relation to its digital
18               advertising customers;
19           ● Information regarding Google’s AdTech products;
20           ● Information regarding digital advertising auctions in which Google participated;
21           ● Information regarding lack of interoperability between Google’s digital advertising
22               services and those of its competitors;
23           ● Information regarding Google’s use of online search, Google Cloud or Chrome-
24               derived user data in its digital advertising services business; and
25           ● Google’s financial results and transactional data associated with its digital
26               advertising services business.
27          As noted above, the Antitrust Division of the United States Department of Justice and
28   certain states’ Attorneys General are conducting investigations into whether Google engaged in

                                                     10
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-cv-03556-BLF
               Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 12 of 17




 1   anticompetitive conduct in digital advertising markets, and the results of those investigations
 2   may bear on the sequencing or content of discovery in this action. Plaintiffs have requested
 3   that Google produce discrete sets of documents that it has produced to governmental or
 4   regulatory bodies in connection with the subject matter of this litigation, given the lack of
 5   burden associated with re-producing such materials in this case.
 6             Defendants’ Position: Defendants submit that discovery should not commence unless
 7   and until the Court determines that Plaintiffs have a viable CAC.
 8             Defendants further submit that Plaintiffs have not articulated what discrete set of
 9   documents produced to government agencies pertain to the subject matter of this litigation
10   because Plaintiffs have not yet filed a CAC, nor have Plaintiffs established that any such
11   discrete set of documents exist that map onto the boundaries of their allegations. Pre-
12   complaint discovery of documents is inappropriate, as Rule 26’s limitation on the proper scope
13   of discovery cannot be assessed in the absence of an operative complaint. Any such requested
14   production would also impose significant burden, given the volume of documents produced to
15   governmental or regulatory bodies on various matters that are irrelevant to the allegations
16   Plaintiffs have made to date.
17                   9. Class Actions
18             All attorneys have reviewed the Procedural Guidance for Class Action Settlements.
19             Plaintiffs’ Statement
20             Plaintiffs provide the following statement pursuant to Civil Local Rule 16-9(b):
21             (1)     This action is maintainable as a class action under Rules 23(a), (b)(2), and/or
22   (b)(3).
23             (2)     This action is brought on behalf of the named Plaintiffs and a nationwide class.
24   The proposed class includes all persons and entities in the United States that, from January 1,
25   2016 to the present, used Google’s digital advertising services to (a) place an ad on a website
26   operated by another entity (advertisers) or (b) place an ad from a third party on their own
27   website (publishers). Excluded from the class are Google; its employees, co-conspirators,
28   officers, directors, legal representatives, heirs, successors and wholly or partly owned

                                                         11
                                     JOINT CASE MANAGEMENT STATEMENT
                                            Case No. 5:20-cv-03556-BLF
            Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 13 of 17




 1   subsidiaries or affiliated companies; class counsel and their employees; and the judicial
 2   officers and their immediate family members and associated court staff assigned to this case.
 3          (3)       The following facts alleged in the Grand Atlas Tours and Devaney complaints
 4   demonstrate that Plaintiffs may maintain this action as a class action:
 5          Numerosity – The members of the class are so numerous that joinder is impracticable.
 6   While the precise number of class members is unknown to Plaintiffs at this time, Plaintiffs are
 7   informed and believe that the class is made up of hundreds of thousands of members that are
 8   widely dispersed throughout the country.
 9          Commonality and Predominance – The principal factual issues in dispute (supra part 2)
10   and disputed points of law (supra part 3) are common to all class members, and predominate
11   over any individual questions because these questions of fact and law will drive the resolution
12   of the claims.
13          Typicality – Plaintiffs’ claims are typical of those of the class in that Plaintiffs’ claims
14   arise out of a common course of conduct that gives rise to the claims of all other class
15   members. Plaintiffs and class members used Google’s digital advertising services and were
16   (and will continue to be) damaged by the same conduct, namely Google’s unfair business
17   practices to monopolize digital advertising services markets.
18          Adequacy – Plaintiffs have no interests adverse or antagonistic to those of the class and
19   have retained competent and experienced counsel to prosecute this action.
20          Superiority – Given the size of individual class members’ claims, the expense and
21   burden of litigation make it economically and procedurally impracticable for class members to
22   pursue individual claims against a well-resourced defendant.
23          Google’s Common Conduct – Google has acted or refused to act on grounds generally
24   applicable to the class, making final injunctive relief and declaratory relief appropriate with
25   respect to the class as a whole.
26          Plaintiffs anticipate moving for class certification by May 2022.
27
28

                                                       12
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 5:20-cv-03556-BLF
              Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 14 of 17




 1          Defendants’ Statement
 2          Based on the original complaints Plaintiffs filed, Defendants anticipate opposing
 3   Plaintiffs’ motion for class certification, and reserve the right to raise any and all grounds for
 4   opposition to class certification upon review of the CAC and any subsequent discovery.
 5                  10.     Related Cases
 6           The parties are aware of no related cases or proceedings pending before another Judge of
 7   this Court, or before another court or administrative body.
 8                  11.     Relief
 9           Plaintiffs will seek an order: (a) certifying the class under Rule 23 and appointing
10   Plaintiffs and their counsel to represent the class; (b) awarding appropriate damages (including
11   treble damages) or restitution, and interest thereon; (c) entering injunctive relief to restore
12   competition in the relevant markets; (d) awarding Plaintiffs and the class their reasonable costs
13   and expenses incurred in the action, including counsel and expert fees; and (e) granting such
14   other and further relief as the Court deems just and proper.
15           Defendants oppose any such relief.
16                  12.     Settlement and ADR
17           The parties agree that ADR would be premature at this stage.
18                  13.     Consent to Magistrate Judge for All Purposes
19          All parties will not consent to have a magistrate judge conduct all further proceedings
20   (including trial and entry of judgment).
21                  14.     Other References
22           The parties do not believe that this case is presently suitable for reference to a special
23   master or the Judicial Panel on Multidistrict Litigation. Defendants have advised that they may
24   move to compel arbitration as to certain Plaintiffs.
25                  15.     Narrowing of Issues
26           The parties do not believe that the issues in this case can be narrowed at this time.
27
28

                                                       13
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 15 of 17




 1                  16.     Expedited Trial Procedure
 2           The parties do not believe that this case can be handled on an expedited basis with
 3   streamlined procedures.
 4                  17.     Scheduling
 5           By entering the parties’ stipulation (ECF No. 24), the Court established the following
 6   deadlines for initial case activities related to the pleadings:
 7
 8    Name of Filing or Event                                               To Occur on or Before
      Filing of Consolidated Complaint                                      September 25, 2020
 9
      Defendants to Answer or Otherwise Respond                             November 9, 2020
10    Plaintiffs’ Opposition (if Defendants’ response is by motion)         December 24, 2020
11    Defendants’ Replies                                                   January 25, 2021
12
13           Defendants submit that any further scheduling should not occur unless and until the
14   Court determines that Plaintiffs have a viable CAC.
15                  18.     Trial
16          Plaintiffs request a jury trial. The expected length of trial is unclear at this time.
17                  19.     Disclosure of Non-Party Interested Entities or Parties
18           Plaintiff Grand Atlas Tours identified two persons—Eric Lewis and Flannery
19   Wasson—with (i) a financial interest in the subject matter in controversy or in a party to the
20   proceeding, or (ii) any other kind of interest that could be substantially affected by the outcome
21   of the proceeding. ECF No. 6. Plaintiff Surefreight Global LLC also identified two such
22   persons—Solomon Noonan and Bradley Noonan. ECF No. 10. No other Plaintiff has
23   identified such a person.
24           Defendants identified three persons—Google LLC; XXVI Holdings Inc., Holding
25   Company of Google LLC, and Alphabet Inc., Holding Company of XXVI Holdings Inc.—with
26   (i) a financial interest in the subject matter in controversy or in a party to the proceeding, or (ii)
27   a non-financial interest in that subject matter or in a party that could be substantially affected
28   by the outcome of this proceeding. ECF No. 21.
                                                        14
                                    JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 5:20-cv-03556-BLF
            Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 16 of 17




 1                 20.    Professional Conduct
 2          All counsel of record for the parties have reviewed the Guidelines for Professional
 3   Conduct for the Northern District of California.
 4                 21.    Other Matters
 5          The parties are not presently aware of any other matters that may facilitate the just,
 6   speedy, and inexpensive disposition of this action. Plaintiffs are prepared to coordinate with any
 7   governmental or regulatory body in connection with this matter as appropriate.
 8
 9   Dated: September 17, 2020                   Respectfully submitted,
10                                               By:     /s/ Dena C. Sharp
11                                               Dena C. Sharp (State Bar No. 245869)
                                                 Jordan Elias (State Bar No. 228731)
12                                               Adam E. Polk (State Bar No. 273000)
                                                 Scott M. Grzenczyk (State Bar No. 279309)
13
                                                 GIRARD SHARP LLP
14                                               601 California Street, Suite 1400
                                                 San Francisco, CA 94108
15                                               Tel: (415) 981-4800
                                                 Fax: (415) 981-4846
16
                                                 dsharp@girardsharp.com
17                                               jelias@girardsharp.com
                                                 apolk@girardsharp.com
18                                               scottg@girardsharp.com
19                                               Tina Wolfson (State Bar No. 174806)
20                                               Theodore W. Maya (State Bar No. 223242)
                                                 Christopher E. Stiner (State Bar No. 276033)
21                                               Rachel Johnson (State Bar No. 331351)
                                                 AHDOOT & WOLFSON, PC
22                                               10728 Lindbrook Drive
23                                               Los Angeles, CA 90024-3102
                                                 Tel: (310) 474-9111
24                                               Fax: (310) 474-8585
                                                 twolfson@ahdootwolfson.com
25                                               tmaya@ahdootwolfson.com
26                                               cstiner@ahdootwolfson.com
                                                 rjohnson@ahdootwolfson.com
27
28

                                                     15
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 29 Filed 09/17/20 Page 17 of 17




 1
                                                  Scott L. Silver (pro hac vice forthcoming)
 2                                                SILVER LAW GROUP
                                                  11780 W. Sample Road
 3                                                Coral Springs, FL 33065
                                                  Tel: (954) 755-4799
 4
                                                  ssilver@silverlaw.com
 5                                                Attorneys for Plaintiffs
 6
                                                  By:     /s/ John E. Schmidtlein
 7                                                John E. Schmidtlein (State Bar No. 163520)
                                                  Benjamin M. Greenblum (pro hac vice pending)
 8                                                WILLIAMS & CONNOLLY LLP
 9                                                725 Twelfth Street, N.W.
                                                  Washington, DC 20005
10                                                Tel: (202) 434-5000
                                                  Fax: (202) 434-5029
11                                                jschmidtlein@wc.com
12
                                                  Attorney for Defendants Google LLC and
13                                                Alphabet Inc.
14
15
                                            ATTESTATION
16
            I, Dena C. Sharp, am the ECF user whose identification and password are being used to
17
     file this Joint Case Management Conference Statement. I attest under penalty of perjury that
18
     concurrence in this filing has been obtained from all counsel listed above.
19
20
     DATED: September 17, 2020                            /s/ Dena C. Sharp
21
                                                              Dena C. Sharp
22
23
24
25
26
27
28

                                                      16
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 5:20-cv-03556-BLF
